IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

NELSON ALEXANDER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-0290

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 14, 2017.

An appeal from an order of the Circuit Court for Leon County.
Frank E. Sheffield, Judge.

Michael Ufferman, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Julian E. Markham, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      As in Cannon v. State, 2016 WL 7324175 (Fla. 1st DCA Dec. 16, 2016), we

reverse and remand for the trial court to address the motion pursuant to rule 3.850.


      REVERSED AND REMANDED.

B.L. THOMAS, OSTERHAUS, and BILBREY, JJ., CONCUR.